DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on June 2, 2021, and Drawings filed on June 2, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 11 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-7, 9, 11- 16, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Encarnacion et al., Pub. No.: 2005/0138137, in view of Henry et al., Pub. No.: 2004/0266396A1. 
With regard to claim 1:
Encarnacion discloses a computer-readable media embodied in a non-transient, physical memory device having stored thereon computer-executable instructions, the instructions, when executed by a controlling device in communication with a switch device (paragraph 5: “The UPnP devices (102, 104, and 106) can include a variety of electronic devices. Exemplary devices include computers of all types, CD/DVD players/jukeboxes, TVs, VCRs, MP3 players, stereo systems, electronic picture frames (EPFs), various types of still and video cameras, and so on. More specifically, a so-called UPnP device conceptually defines a container that can include actual devices, services, etc. A service, in turn, defines various functions performed by a UPnP device that are made available to other UPnP devices. For instance, one exemplary service might pertain to a chronological function provided by a clock. In general, a service models its functionality using state variables and exposes various actions associated with the model to other UPnP devices. In the exemplary case of FIG. 1, the UPnP device 102 includes an actual device 114 that provides a service 116. UPnP device 104 includes an actual device 118 that provides services 120 and 122. UPnP device 106 includes an actual root device 124 that provides services 126 and 128. The root device 124, in turn, includes an embedded device 130 that provides a service 132.”), cause the controlling device to perform steps comprising: causing a user interface to be displayed in a screen display associated with the controlling device, the user interface comprising a first plurality of icons each corresponding to a one of a plurality of media streaming sources that are coupled to the switch device and a second plurality of icons each corresponding to a one of a plurality of media rendering devices that are coupled to the switch device (fig. 11 to 13, paragraph 263: “FIG. 11 shows a UI presentation page 1100 that illustrates the associations between various resource folders and different distribution criteria that govern the dissemination of the resource information in these resource folders (including resource metadata and resource content) over the UPnP network 314. The page 1100 shows three exemplary entries 1102. A first entry identifies the name of the shared resource folder (e.g., resource folder "C:.backslash.My videos" 1104) on the resource store 320, the consent-related criterion associated with this resource folder (e.g., "All users" 1106), and the device criterion associated with this resource folder (e.g., "All devices" 1108). The criterion "All users" 1106 indicates that the resources in the resource folder "C:.backslash.My videos" 1104 can be retrieved regardless of who is logged onto the computer implementing the media server 302. The criterion "All devices" 1108 indicates that the resources in the resource folder "C:.backslash.My videos" 1104 can be retrieved by any rendering device in the UPnP network 314.”); receiving from the screen display a data indicative of a user input wherein the user input that functions to link a one of the first plurality of icons with (fig. 12 and 13, paragraph 267 and 268: “FIG. 12 shows a page 1200 that the control panel module 506 activates when the media server user presses the modify command button 1118 in FIG. 11. Assume, for instance, that the media server user highlighted the first entry 1122 in FIG. 11 (e.g., using a mouse device or other input mechanism), and then pressed the command button 1118. The resultant page 1200 depicted in FIG. 12 shows various existing properties of the first entry 1122 and gives the media server user an opportunity to change these properties. For instance, the page 1200 identifies the share name of the resource as "My videos" 1202, the consent-related criterion as "All" 1204, and the device criterion as "All devices" 1206. The media server user can modify the first field 1202 by editing information in its associated text box (e.g., using a mouse and keyboard input devices to edit this field). The second and third field (1204, 1206) are set up as pull-down selection menus that provide predefined lists of users and devices, respectively. For instance, the pull-down selection field 1206 is expanded in FIG. 12 to show its predefined list. The media server user can select one or more entries from these pull-down lists to provide input for these two fields (1204, 1206). Other data entry techniques besides text entry boxes and pull-down menus can be used to enter the information solicited by page 1200. Once again, if the media server functionality 322 allows the media server user to discriminate between resource metadata criteria and resource content criteria, then this page 1200 can be expanded in a suitable manner to provide additional fields for data entry. ”); and in response to the controlling device receiving the data, causing the controlling device to issue one or more commands to the (fig. 12 and 13, paragraph 268 and 269: “For instance, the page 1200 identifies the share name of the resource as "My videos" 1202, the consent-related criterion as "All" 1204, and the device criterion as "All devices" 1206. The media server user can modify the first field 1202 by editing information in its associated text box (e.g., using a mouse and keyboard input devices to edit this field). The second and third field (1204, 1206) are set up as pull-down selection menus that provide predefined lists of users and devices, respectively. For instance, the pull-down selection field 1206 is expanded in FIG. 12 to show its predefined list. The media server user can select one or more entries from these pull-down lists to provide input for these two fields (1204, 1206). Other data entry techniques besides text entry boxes and pull-down menus can be used to enter the information solicited by page 1200. Once again, if the media server functionality 322 allows the media server user to discriminate between resource metadata criteria and resource content criteria, then this page 1200 can be expanded in a suitable manner to provide additional fields for data entry. FIGS. 11 and 12 are not exhaustive of the UI strategies that can be used to select resource folders and to define dissemination criteria associated with the resource folders. FIG. 13, for instance, shows an exemplary page 1300 that provides a master display of all of the shared resource folders and their associated distribution criteria, and also allows the media server user to change any of the displayed information using this page 1300 itself (e.g., without having to call up another page). For instance, each user field and device field in this page 1300 includes respective drop-drown menus that permit the media server user to change the displayed selections for these fields. Consider, for example, the drop-down menu 1302 for exemplary user field 1304, and the drop-down menu 1306 for exemplary device field 1308. A browse command button 1310 permits the media server user to examine various directories before deciding what resource folders to add to the shared resources (e.g., by activating the add command button 1312). As before, the remove command button 1314 functions to remove a previously selected resource folder from the shared resources. ”);. 
Encarnacion does not disclose a touch screen display, the user input comprises a moving touch across a surface of the touch screen display
However Henry discloses a touch screen display, the user input comprises a moving touch across a surface of the touch screen display a user input wherein the user input comprises a moving touch across a surface of the touch screen display that functions to link a one of the first plurality of icons with a one of the second plurality of icons (paragraph 22: “For some embodiments, disconnecting an icon 160 from one part of map 162 and connecting the icon 160 to another part of map 162 can modify map 162. For example, icon 160.sub.6 can be disconnected from icon 160.sub.4 and connected directly to icon 160.sub.5. Selecting icon 160.sub.6 using pointing device 152 and dragging icon 160.sub.6 onto icon 160.sub.5 can accomplish this. For embodiments having touch-sensitive icons 160, a user can select icon 160.sub.6 and drag icon 160.sub.6 onto icon 160.sub.5 using a finger. For one embodiment, dragging icon 160.sub.6 onto icon 160.sub.5 causes icon 160.sub.6 to display adjacent to icon 160.sub.5 and to be connected to icon 160.sub.6 by a line 161. For other embodiments, icon 160.sub.6 is dragged to the desired location adjacent icon 160.sub.5, and the line 161 is drawn between icons 160.sub.5 and 160.sub.6 by selecting a drawing option, e.g., from a pull-down menu 170 of display 144, and using pointing device 152 or the user's finger. The size of icon 160.sub.6 will be adjusted according to the new distance between icon 160.sub.6 and central region 164.”)It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Henry to Encarnacion so the user can user easy and intuitive way of gesture input to connect streaming source to playback device to control where and what content can be streamed at which device without having to make unnecessary additional inputs.  

With regard to claims 2 and 13. 
Encarnacion and Henry disclose The computer-readable media as recited in claim 1, wherein the controlling device is caused to transmit the one or more commands to the switch device via an infrared communications channel (Encarnacion paragraph 187: “FIG. 7 shows a UPnP application that will serve as a vehicle for describing many of the security techniques provided by the media server 302. This application is generally modeled after the application presented in FIG. 4. The application is applied in a local setting, such as a home 702. The home 702 includes a plurality rooms. Each room may contain one or more UPnP devices. In the illustrative case of FIG. 7, the home 702 includes a media server 704 coupled to devices 706-716 via a router 718. The router 718 is also coupled to another router 720. The router 718 can include hardwired connectivity to couple the media server 704 to the devices 706-716 and/or wireless connectivity. For instance an exemplary one of the devices (e.g., device 714) communicates with the router 718 via wireless (e.g., RF, infrared, etc.) coupling.”). 

With regard to claim 3 and 14. 
Encarnacions and Henry disclose The computer-readable media as recited in claim 1, wherein the controlling device is caused to transmit the one or more commands to the switch device via a radio-frequency communications channel (Encarnacion paragraph 323: “Any type of network can be used to couple the computer 2102 with remote computing device 2146, such as a local area network (LAN) 2148, or a wide area network (WAN) 2150 (such as the Internet). When implemented in a LAN networking environment, the computer 2102 connects to local network 2148 via a network interface or adapter 2152. When implemented in a WAN networking environment, the computer 2102 can connect to the WAN 2150 via a modem 2154 or other connection strategy. The modem 2154 can be located internal or external to computer 2102, and can be connected to the bus 2110 via serial I/O interfaces 2156 or other appropriate coupling mechanism. Although not illustrated, the computing environment 2100 can provide wireless communication functionality for connecting computer 2102 with remote computing device 2146 (e.g., via modulated radio signals, modulated infrared signals, etc.).”). 

With regard to claim 4. 
Encarnacion and Henry disclose The computer-readable media as recited in claim 1, wherein the media steam comprises an audio/visual media stream (Encarnacion fig. 12 and 13, paragraph 267 and 268: “FIG. 12 shows a page 1200 that the control panel module 506 activates when the media server user presses the modify command button 1118 in FIG. 11. Assume, for instance, that the media server user highlighted the first entry 1122 in FIG. 11 (e.g., using a mouse device or other input mechanism), and then pressed the command button 1118. The resultant page 1200 depicted in FIG. 12 shows various existing properties of the first entry 1122 and gives the media server user an opportunity to change these properties. For instance, the page 1200 identifies the share name of the resource as "My videos" 1202, the consent-related criterion as "All" 1204, and the device criterion as "All devices" 1206. The media server user can modify the first field 1202 by editing information in its associated text box (e.g., using a mouse and keyboard input devices to edit this field). The second and third field (1204, 1206) are set up as pull-down selection menus that provide predefined lists of users and devices, respectively. For instance, the pull-down selection field 1206 is expanded in FIG. 12 to show its predefined list. The media server user can select one or more entries from these pull-down lists to provide input for these two fields (1204, 1206). Other data entry techniques besides text entry boxes and pull-down menus can be used to enter the information solicited by page 1200. Once again, if the media server functionality 322 allows the media server user to discriminate between resource metadata criteria and resource content criteria, then this page 1200 can be expanded in a suitable manner to provide additional fields for data entry. ”). 

With regard to claim 5. 
Encarnacion and Henry disclose The computer-readable media as recited in claim 1, wherein the media stream comprises an audio media stream (Encarnacion paragraph 41: “In one implementation, resources can correspond to media resources, such as audio resources (e.g., music, audio books, etc.), video resources, picture resources (e.g., digital photos), and so on. However, the principles described herein can be used to distribute any kind of information for any purpose.”). 

With regard to claims 6 and 15. 
Encarnacion and Henry disclose The computer-readable media as recited in claim 1, wherein at least one of the plurality of media streaming sources comprises a networked content server device (Encarnacion paragraph 34: “More specifically, as will be described shortly, the UPnP network 314 can include one or more source entities which supply information to one or more recipient entities. The UPnP network 314 can optionally include one or more control point entities for coordinating the transfer of information from the source entity(ies) to the recipient entity(ies), and for performing other functions. For example, a source entity can comprise a media server, or some other kind of device. A recipient entity can comprise a control point device, a media rendering device, or some other kind of device. Generally, the terms "entity" and "device" should be construed broadly herein; these terms can refer to discrete standalone units for performing ascribing tasks, or can comprise systems composed of multiple units, or can comprise hardware and/or software components contained within units, and so on. To simplify the discussion, the term "device" is used in this section to describe any kind of module coupled to the UPnP network 314. (Further, the media server devices are also referred to as "media servers" to simplify the discussion.)”). 

With regard to claims 7 and 16. 
Encarnacion and Henry disclose The computer-readable media as recited in claim 1, wherein at least one of the plurality of media rendering devices comprises a television (Encarnacion paragraph 77: “FIG. 3 describes an exemplary network architecture 300 including resource information sharing. The network architecture 300 includes a plurality of UPnP devices (302-312) (referred to as simply "devices" below for brevity) coupled together via a UPnP network 314. The devices (302-312) include the above-mentioned media server 302 and a plurality of media rendering devices (304-312). Exemplary media servers can include various types of computers, various kinds of jukeboxes, and so on. Exemplary rendering devices can include various types of computers, stereo system, speakers, TVs, hand-held audio players, and so on. (Although only one media server 302 is shown, the network 314 can include any number of media servers. Further, although plural media rendering devices 304-312 are shown, the network 314 can include only one media rendering device, or possibly no media rendering devices.)”). 

With regard to claims 9 and 18. 
Encarnacion and Henry disclose The computer-readable media as recited in claim 1, wherein the instructions cause the touch screen display to display in associated with one or more of the first plurality of icons an indication of one or more media content accessible via the corresponding one of the plurality of media rendering devices (Encarnacion fig. 12 and 13, paragraph 267 and 268: “FIG. 12 shows a page 1200 that the control panel module 506 activates when the media server user presses the modify command button 1118 in FIG. 11. Assume, for instance, that the media server user highlighted the first entry 1122 in FIG. 11 (e.g., using a mouse device or other input mechanism), and then pressed the command button 1118. The resultant page 1200 depicted in FIG. 12 shows various existing properties of the first entry 1122 and gives the media server user an opportunity to change these properties. For instance, the page 1200 identifies the share name of the resource as "My videos" 1202, the consent-related criterion as "All" 1204, and the device criterion as "All devices" 1206. The media server user can modify the first field 1202 by editing information in its associated text box (e.g., using a mouse and keyboard input devices to edit this field). The second and third field (1204, 1206) are set up as pull-down selection menus that provide predefined lists of users and devices, respectively. For instance, the pull-down selection field 1206 is expanded in FIG. 12 to show its predefined list. The media server user can select one or more entries from these pull-down lists to provide input for these two fields (1204, 1206). Other data entry techniques besides text entry boxes and pull-down menus can be used to enter the information solicited by page 1200. Once again, if the media server functionality 322 allows the media server user to discriminate between resource metadata criteria and resource content criteria, then this page 1200 can be expanded in a suitable manner to provide additional fields for data entry. ”). 

Claim 11 is rejected for the same reason as claim 1. 

With regard to claim 12. 
Encarnacion and Henry disclose The method as recited in claim 11, wherein the touch screen display is integral with the controlling device (Henry paragraph 22: “For some embodiments, disconnecting an icon 160 from one part of map 162 and connecting the icon 160 to another part of map 162 can modify map 162. For example, icon 160.sub.6 can be disconnected from icon 160.sub.4 and connected directly to icon 160.sub.5. Selecting icon 160.sub.6 using pointing device 152 and dragging icon 160.sub.6 onto icon 160.sub.5 can accomplish this. For embodiments having touch-sensitive icons 160, a user can select icon 160.sub.6 and drag icon 160.sub.6 onto icon 160.sub.5 using a finger. For one embodiment, dragging icon 160.sub.6 onto icon 160.sub.5 causes icon 160.sub.6 to display adjacent to icon 160.sub.5 and to be connected to icon 160.sub.6 by a line 161. For other embodiments, icon 160.sub.6 is dragged to the desired location adjacent icon 160.sub.5, and the line 161 is drawn between icons 160.sub.5 and 160.sub.6 by selecting a drawing option, e.g., from a pull-down menu 170 of display 144, and using pointing device 152 or the user's finger. The size of icon 160.sub.6 will be adjusted according to the new distance between icon 160.sub.6 and central region 164.”). 

Claims 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Encarnacion et al., Pub. No.: 2005/0138137, in view of Henry and further in view of Maxxson et al., Pub. NO.: 2002/0171762. 

With regard to claims 8 and 17:
Encarnacion and Henry do not disclose the computer-readable media as recited in claim 1, wherein the instructions cause the touch screen display to display in association with one or more of the second plurality of icons an indication of one or more media rendering capabilities of the corresponding one of the plurality of media rendering devices.
However Maxxson discloses the aspect wherein the instructions cause the screen display to display in association with one or more of the second plurality of icons an indication of one or more media rendering capabilities of the corresponding one of the plurality of media rendering devices. (paragraph 55: “Referring to FIGS. 2A-2C, an example of the visual recognition subsystem is depicted. A primary highlight, shown as a bold outline about the D-VHS VCR and D-AVR icons 66 and 86 in FIG. 2A, the IRC AV device and TV audio icons 65 and 82 in FIG. 2B, and the DVD and AVR icons 64 and 84 in FIG. 2C, may be used to indicate the currently selected icon while navigating through the device and audio windows 60 and 70. If the connection window is made navigable, a bold outline about an icon in that window may be used to indicate the current menu selected connection icon for possible connection cancellation. A secondary highlight, shown as a cross-hatch within the D-VHS VCR, TV video, and D-AVR icons 66, 72 and 86, may be used to indicate the current AV source device, the current video sink device and the current audio sink device. A tertiary highlight, shown as a graying-out of the DBS tuner and AVR icons 61 and 84 in FIG. 2A and the DBS tuner and D-AVR icons 61 and 86 in FIGS. 2B-2C, may be used to indicate that a particular device is unavailable or disabled. No highlighting, however, may be used to indicate a device is connected to the HTNS 10 and available for operation and connection to other devices, but is not the current source or sink device or menu selected device icon. In addition, primary highlighting, shown as a bold outline about device window 60 in FIGS. 2A-2B and audio window 80 in FIG. 2C, may be used to indicate the window in which the user is currently navigating.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Maxxson to Encarnacion and Henry so the user is informed about the capacity of the playback device to be able to make better decision on which stream what content to what device. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steenkamp, Pub No.: 2004/0168184A1, discloses a method for provide digital content to a content destination (e.g., a media terminal) is described. The method comprises providing a plurality content provider identifiers to a content destination for display on an associated display device, wherein each content provider identifier is associated with a content provider. User selection of one of the plurality of content provider identifiers is then monitored and at least one available content identifier is communicated to the content destination in response to the user selection of a content provider identifier.

Kakii, Pub. No.: 2004/0114032, discloses a method The videoconference system is a network system enabling transmission and reception of data by several types of media through a plurality of terminal devices connected by a transmission means, and is provided with a management table for managing users of the respective terminal devices in a state in which the users are sorted in an interlocutor mode for interlocutors mainly engaged in progress of a specific subject and in an observer mode for observers other than the interlocutors, and a communication control means for editing interlocution information by media selected from interlocution information among users sorted in the interlocutor mode and delivering the edited information to the terminal devices of the respective users sorted in the observer mode.	


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.